2021 IL App (3d) 200306

                                  Opinion filed May 14, 2021
      ____________________________________________________________________________

                                                IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2021

      JOHN R. BURLE and AMY SUE BURLE,          )  Appeal from the Circuit Court
                                                )  of the 10th Judicial Circuit,
              Plaintiffs-Appellants,            )  Marshall County, Illinois.
                                                )
              v.                                )
                                                )
      REGIONAL BOARD OF SCHOOL                  )
      TRUSTEES OF EDUCATION NO.35               )
      LA SALLE, MARSHALL & PUTNAM               )
      COUNTIES; RICHARD BAZYN, in His           )
      Official Capacity; JOHN GLASCOCK, in His )   Appeal No. 3-20-0306
      Official Capacity; VICKY GARRISON, in Her )  Circuit No. 19-MR-15
      Official Capacity; LARRY WALKER, in His )
      Official Capacity; DAVE HAGENBUCH, in     )
      His Official Capacity; KATHY RENO, in Her )
      Official Capacity; LLOYD VOGEL, in His    )
      Official Capacity; LOWPOINT WASHBURN )
      COMMUNITY UNIT SCHOOL DISTRICT            )
      NO. 21; and MIDLAND COMMUNITY             )
      SCHOOL DISTRICT NO. 7,                    )  Honorable
                                                )  Bruce Phillip Fehrenbacher,
              Defendants-Appellees.             )  Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Justices Lytton and Schmidt concurred in the judgment and opinion.
      ____________________________________________________________________________

                                              OPINION

¶1         The plaintiffs, John R. and Amy Sue Burle, appeal from a circuit court order upholding on

     administrative review a decision of the defendant, the Regional Board of School Trustees of
     Education No. 35, La Salle, Marshall, & Putnam Counties (Regional Board), denying the Burles’

     petition to detach territory from one school district and annex it to another school district pursuant

     to section 7-6 of the School Code (105 ILCS 5/7-6 (West 2018)).

¶2                                           I. BACKGROUND

¶3          The Burles, along with three other landowners not relevant to this appeal, filed a petition

     on March 12, 2018, with the Regional Board, seeking to detach territory from the defendant,

     Midland Community School District No.7 (Midland School District), and to annex the territory to

     the defendant, Lowpoint Washburn Community Unit School District No. 21 (Lowpoint Washburn

     School District). Midland School District opposed the petition, while Lowpoint Washburn School

     District supported the petition.

¶4          A hearing on the Burles’ petition was held before the Regional Board on July 12, 2018. A

     report prepared by Chris Dvorak, the Regional Superintendent of Schools, indicated that the

     subject territory consisted of six parcels of land in Marshall County, within the boundaries of the

     Midland School District but contiguous to the Lowpoint Washburn School District. The tax

     amount to the Midland School District from the six parcels of land was $2790.17. The territory

     included 217 acres of agricultural land and the Burles’ single-family home. Amy Burle testified

     that she and her husband, John, purchased the subject property from Amy’s family in October

     2015 and built a house on the property. Prior to building the house, the Burles moved to the area

     in July 2015 and lived temporarily with Amy’s mother. Amy testified that their two oldest children

     had attended school in Loami, Illinois, prior to the move. Upon moving to the area, Amy and her

     husband enrolled them in school in the Midland School District, since that was the district where

     their home was to be located. The two oldest children attended first and third grade in the Midland

     School District for four days in the fall of 2015. Amy testified that she received a telephone call


                                                       2
     from the principal of the elementary school in the Midland School District, who informed Amy

     that since Amy’s mother’s home was located in the Lowpoint Washburn School District, and the

     home on the Burles’ property was being torn down and rebuilt, the children could not attend the

     Midland School District without paying tuition. Amy did not speak to anyone else in the Midland

     School District about the attendance policy; rather, the Burles immediately enrolled the two older

     children in the Lowpoint Washburn School District.

¶5          Amy testified that, at the time of the hearing in July 2018, all four of their children attended

     school in the Lowpoint Washburn School District, and the children had just completed fifth grade,

     third grade, first grade, and kindergarten. Amy identified her children’s individual report cards and

     testified that they were doing well in school. Amy testified that the children were dropped off at

     her mother’s home in the morning on school days and her mother was responsible for getting the

     children on the bus in the morning and off the bus in the afternoon. The Burles would pick up the

     children from Amy’s mother’s house after work. According to Amy, if the children attended

     Midland School District schools, the children would be left unsupervised at home before and after

     school. Amy testified that she attended Lowpoint Washburn School District schools. The Burles

     had a number of friends in the Lowpoint Washburn School District, many who helped out with the

     children. Amy testified that the Burles did not have any friends in the Midland School District with

     whom they regularly socialized.

¶6          Amy testified that, at the children’s current school in the Lowpoint Washburn School

     District, she and John chaperoned field trips when they could and participated in reading and movie

     nights at the school. John is the basketball coach for the fourth and fifth grade boys. The three boys

     participate in recreational baseball, and John is the assistant baseball coach. Amy was not sure of

     the requirements to play recreational ball and if attending school in the Midland School District


                                                       3
     would affect that. All four children use the Washburn library, but that was a public library that

     they could continue to use.

¶7          The superintendent of the Lowpoint Washburn School District, Duane Schupp, testified

     that students who are moved around have more difficulty adapting, maybe not academically but

     definitely socially and/or emotionally. Schupp noted the additional work that staff often has to

     undertake to bring up to speed educationally the students who transfer in. According to Schupp,

     due to differences in what subjects are emphasized by different school districts, and the order in

     which topics are taught, students who move school districts could be hindered academically and

     potentially could take four to six months to catch up. However, Schupp testified that both the

     Lowpoint Washburn and Midland School Districts were good school districts, and he could not

     say that better students, like the Burle children, were more likely to have an educational detriment

     if switched to another school district. Schupp testified that it was best socially and emotionally for

     the Burle children to stay in the Lowpoint Washburn School District. Schupp testified that the

     Lowpoint Washburn School District had a higher percentage of low-income students than the

     Midland School District and the Burle children leaving the district would cause the percentage to

     go up slightly.

¶8          Bill Wrenn, the superintendent of the Midland School District, testified as to the

     administrative policies and curriculum of the Midland School District. He testified that he did not

     have data to support a four to six month academic delay in transfer students, but he had observed

     difficulties with students who moved frequently. Wrenn reiterated Schupp’s opinion that there was

     the potential for a gap or disruption in learning when switching schools, due to differences in

     curriculums. Wrenn testified that his staff was trained and capable of addressing any curriculum

     gap and that the school district had programs that, at least in part, countered the negative effects


                                                       4
       on academics from students changing schools. Wrenn answered “yes” to the question of whether

       those programs were trying to correct a “direct significant educational detriment.” Wrenn opined

       that students coming into Midland School District would receive an educational benefit.

¶9            The Regional Board voted to deny the petition, relying on its finding that a significant

       direct educational benefit to the Burles’ children was not proven, so the Regional Board was unable

       to consider the Burles’ community of interest or the effect of detachment on the whole child. The

       Burles’ petition for rehearing was denied and they filed a complaint for administrative review in

       La Salle County circuit court. The matter was transferred to the Marshall County circuit court. The

       circuit court found that there was evidence in the record supporting the Regional Board’s decision,

       concluded that decision was not clearly erroneous, and upheld the Regional Board’s decision. The

       Burles appealed.

¶ 10                                             II. ANALYSIS

¶ 11          The Burles argue that the Regional Board erred in concluding that they had to show a

       significant direct educational benefit for their petition to be granted. The Burles acknowledge that

       section 7-6 of the School Code was amended in 2016 but contend that evidence of a “significant

       direct education benefit” is only necessary before consideration of community-of-interest or

       whole-child factors. They recognize that the overall standard is to consider the direct educational

       welfare of the students. The Burles also acknowledge that the sole reported case analyzing the

       effect of the amendment, Shephard v. Regional Board of School Trustees of De Kalb County, 2018
IL App (2d) 170407, seems to conclude that the amendment requires a regional board to first

       determine that there would be a significant direct educational benefit to the plaintiffs’ children.

       Absent such a finding, the regional board is not to consider other factors, such as the community-

       of-interest and whole-child factors. Id. ¶ 23. The Burles argue that this case was wrongly decided


                                                        5
       and that the Regional Board could consider all factors, although it could only consider community

       of interest and the whole child if a significant direct educational benefit was shown first. The

       Burles contend that the continuation of the educational experience was a significant direct

       educational benefit to the Burle children, so the Regional Board could consider the other factors.

       However, even if it were not such a benefit, the Burles assert that continuation of the educational

       experience was a factor to consider in the direct educational welfare of their children.

¶ 12           Midland School District and the Regional Board argue that we should uphold the Regional

       Board’s decision, contending that the Burles’ primary evidence revolved around the whole child

       and community-of-interest factors, while the amended statute dictated that those could not be

       considered without a showing of significant direct educational benefit, which the Burles did not

       show.

¶ 13           A regional board’s decision on a petition pursuant to section 7-6 of the School Code (105

       ILCS 5/7-6 (West 2018)) is an administrative decision for purposes of the Administrative Review

       Law (735 ILCS 5/3-101 et seq. (West 2018)). Thus, we review the ruling of the board rather than

       the judgment of the circuit court. Shephard, 2018 IL App (2d) 170407, ¶ 16. Findings of fact by a

       regional board will not be set aside on administrative review unless they are shown to be contrary

       to the manifest weight of the evidence. Board of Education of Golf School District No. 67 v.

       Regional Board of School Trustees of Cook County, 89 Ill. 2d 392, 396 (1982). We apply a clearly

       erroneous standard of review to mixed questions of law and fact, and we review de novo any

       questions of law. Shephard, 2018 IL App (2d) 170407, ¶ 16. The petitioners must prove their case

       by a preponderance of the evidence. See 5 ILCS 100/10-15 (West 2018). “ ‘A prima facie case is

       established by evidence that would enable the trier of fact to find each element of the cause of

       action more probably true than not’ .” Merchant v. Regional Board of School Trustees, 2014 IL
6
       App (2d) 131277, ¶ 70 (quoting Board of Education of Marquardt School District No. 15 v.

       Regional Board of Trustees, 2012 IL App (2d) 110360, ¶ 19).

¶ 14          Section 7-6 of the School Code provides that, in deciding whether to permit a transfer of

       territory from one school district to another, the regional board “shall determine whether it is in

       the best interests of the schools of the area and the direct educational welfare of the pupils that

       such change in boundaries be granted.” 105 ILCS 5/7-6 (West 2018). Petitions for detachment and

       annexation should only be granted “where the overall benefit to the annexing district and the

       detachment area clearly outweighs the resulting detriment to the losing district and the surrounding

       community as a whole.” Carver v. Bond/Fayette/Effingham Regional Board of School Trustees,

       146 Ill. 2d 347, 356 (1992). Carver was decided under the law as it existed prior to the 2016

       amendment. Under Carver, regional boards were to apply this benefit-detriment test by

       considering “differences between school facilities and curricula, the distances from the petitioners’

       homes to the respective schools, the effect detachment would have on the ability of either district

       to meet State standards of recognition, and the impact of the proposed boundary change on the tax

       revenues of both districts.” Id. The regional boards could also consider the “whole child” and

       “community of interest” factors. Id. Those factors are closely related and “recognize[ ] that

       extracurricular participation in social, religious and even commercial activities is important in a

       child’s development as a beneficial supplement to the child’s academic involvement” and that

       “ ‘an identification with a school district in a child’s natural community center will inevitably

       result in increased participation in school activities by the child and his parents.’ ” Board of

       Education of Golf School District No. 67, 89 Ill. 2d at 397-98 (quoting Burnidge v. County Board

       of School Trustees, 25 Ill. App. 2d 503, 509 (1960)).

¶ 15          The amended section 7-6(i) provides:


                                                        7
“The regional board of school trustees shall hear evidence as to the school needs and

conditions of the territory in the area within and adjacent thereto and the effect detachment

will have on those needs and conditions and as to the ability of the detaching or dissolving

and annexing school districts to meet the standards of recognition as prescribed by the State

Board of Education, shall take into consideration the division of funds and assets that will

result from the change of boundaries, and shall determine whether it is in the best interests

of the schools of the area and the direct educational welfare of the pupils that such change

in boundaries be granted. *** In the instance of a change of boundaries through

detachment:

       (1) When considering the effect the detachment will have on the direct educational

   welfare of the pupils, the regional board of school trustees shall consider a comparison

   of the school report cards for the schools of the detaching and annexing districts and

   the school district report cards for the detaching and annexing districts only if there is

   no more than a 3% difference in the minority, low-income, and English learner student

   populations of the relevant schools of the districts.

       (2) The community of interest of the petitioners and their children and the effect

   detachment will have on the whole child may be considered only if the regional board

   of school trustees first determines that there would be a significant direct educational

   benefit to the petitioners’ children if the change in boundaries were allowed.

       (3) When petitioners cite an annexing district attendance center or centers in the

   petition or during testimony, the regional board of school trustees may consider the

   difference in the distances from the detaching area to the current attendance centers and

   the cited annexing district attendance centers only if the difference is no less than 10


                                         8
                  miles shorter to one of the cited annexing district attendance centers than it is to the

                  corresponding current attendance center.

                      (4) The regional board of school trustees may not grant a petition if doing so will

                  increase the percentage of minority or low-income students or English learners by more

                  than 3% at the attendance center where students in the detaching territory currently

                  attend, provided that if the percentage of any one of those groups also decreases at that

                  attendance center, the regional board may grant the petition upon consideration of other

                  factors under this Section and this Article.

                      (5) The regional board of school trustees may not consider whether changing the

                  boundaries will increase the property values of the petitioners’ property.” 105 ILCS

                  5/7-6(i)(1)-(5) (West 2018).

¶ 16          The 2016 amendment specified and limited some of the factors that should be considered

       by the regional board in applying Carver’s benefit-detriment test to determine if the petition to

       detach and annex should be granted. It also modified the standard for the benefit-detriment test to

       limit the consideration of the educational welfare of the pupils to that which is direct. See -id. § 7-

       6(i) (West 2018); Shephard, 2018 IL App (2d) 170407, ¶ 23; 99th Gen. Assem., House

       Proceedings, May 30, 2015, at 85 (statements of Representative Sente) (the impetus for the bill

       was Merchant, 2014 IL App (2d) 131277, which held that property value increase was valid reason

       to detach from school district, so the bill created five criteria for detachment). For example, under

       Carver, regional boards could consider the distances from the petitioners’ homes to the respective

       schools, but the amendment limits that consideration to situations where the distances are greater

       than 10 miles. See Carver, 146 Ill. 2d at 356; 105 ILCS 5/7-6(i)(3) (West 2018). Also, while

       regional boards can still consider the whole-child and community-of-interest factors, the


                                                         9
       amendment limits that consideration to situations where the regional board first determines that

       there would be a significant direct educational benefit to the children. Thus, we agree with the

       Burles that the amendment to section 7-6 of the School Code did not modify Carver’s benefit-

       detriment test to require an overall significant direct educational benefit; it does, however, limit

       some of the factors and modify the test to limit consideration of the educational welfare of the

       students to that which is “direct.” See 105 ILCS 5/7-6(i) (West 2018).

¶ 17          The Second District’s holding in Shephard does not necessarily conflict with this

       conclusion. The Shephard court specifically concluded, in line with the amendment, that it could

       not consider whole-child or community-of-interest factors because there was no showing of a

       significant direct educational benefit. See Shephard, 2018 IL App (2d) 170407, ¶¶ 23, 26; 105

       ILCS 5/7-6(i)(2) (West 2018). While that court did not discuss educational welfare, the parties had

       stipulated that the students were located within 10 miles of both school districts and the school

       districts had equally competent curricula. It is possible that the parties had stipulated that the only

       evidence offered in favor of the annexation related to whole-child or community-of-interest

       factors. If that is not the case, then we disagree with that aspect of Shephard and find that the

       factors delineated in the statute are not exhaustive and other factors can, and should, be considered

       in determining the direct educational welfare of students, including such factors as convenience to

       the parents and their children, continuity of education, and parental preference. Dukett v. Regional

       Board of School Trustees, 342 Ill. App. 3d 635, 642 (2003).

¶ 18          In this case, the Burles primarily offered evidence of their community of interest and the

       effect detachment would have on the whole child. The Regional Board found that evidence could

       not be considered because the Burles failed to show a significant direct educational benefit to their

       children if the change in boundaries were allowed. The Burles argue that they did show a


                                                         10
       significant direct educational benefit in that Wrenn, the superintendent of the Midland School

       District, answered affirmatively when asked if changing schools was a significant direct

       educational detriment. The Burles contend that establishes the converse—that avoiding a change

       of schools is a significant direct educational benefit. However, as the circuit court found, the

       evidence of any significant direct educational benefit caused by the move was equivocal at best.

       Schupp could not say whether there would be a significant direct educational benefit to allowing

       the Burle children to remain at the Lowpoint Washburn School District. Wrenn testified

       unequivocally that the Burle children would experience a benefit if they transferred to the Midland

       School District. Wrenn did not have any data to support a potential four-to-six-month delay in

       learning of transfer students; he observed difficulty with students who moved frequently and some

       gaps when the curriculums are different. His testimony regarding whether changing schools was a

       significant direct educational detriment was in the context of Midland School District’s tiered

       intervention system, which was designed to correct missing skills, not only in students who have

       moved. We find that the Regional Board’s conclusion that the evidence did not establish that

       continuity of education in this case was a significant direct educational benefit was a mixed

       question of law and fact that was not clearly erroneous. As such, the Regional Board correctly did

       not consider the evidence related to the community of interest and the whole child.

¶ 19          The Regional Board’s task was to determine whether the Burles proved by a preponderance

       of the evidence that the overall benefit to the annexing district and the detachment area clearly

       outweighed the resulting detriment to the losing district and the surrounding community as a

       whole. The Regional Board concluded that the Burles did not meet that burden, relying primarily

       on the finding that most of the evidence offered by the Burles could not be considered because

       they failed to show a significant direct educational benefit. See Board of Education of Community


                                                       11
       Unit School District No. 337 v. Board of Education of Community Unit School District No. 338,

       269 Ill. App. 3d 1020, 1026 (1995) (a regional board need not make extensive findings of fact in

       detachment and annexation proceedings, only sufficient findings to permit adequate judicial

       review). Although we agree that other factors can enter the educational welfare analysis, such as

       continuity of education and parental preference, we find that the Regional Board was not clearly

       erroneous in concluding that the Burles did not prove that those factors affecting their children’s

       direct educational welfare clearly outweighed the detriment to the losing district and the

       community as a whole. As noted above, the evidence that the continuity of the education of the

       Burles’ children would benefit their direct educational welfare was equivocal, and, in fact, there

       was evidence that they might benefit educationally from a transfer to the Midland School District.

       Thus, we uphold the Regional Board’s denial of the petition and affirm the judgment of the circuit

       court.

¶ 20                                           III. CONCLUSION

¶ 21            The judgment of the circuit court of Marshall County is affirmed.

¶ 22            Affirmed.




                                                       12
                                   No. 3-20-0306


Cite as:                 Burle v. Regional Board of School Trustees of Education No. 35
                         LaSalle, Marshall & Putnam Counties, 2021 IL App
                         (3d) 200306


Decision Under Review:   Appeal from the Circuit Court of Marshall County, No. 19-MR-
                         15; the Hon. Bruce Phillip Fehrenbacher, Judge, presiding.


Attorneys                J. Brian Heller, of J. Brian Heller, PC, of Washington, for
for                      appellants.
Appellant:


Attorneys                Todd L. Martin, LaSalle County State’s Attorney, of Ottawa, for
for                      appellees Regional Board of School Trustees of Education #35
Appellee:                LaSalle, Marshall & Putnam Counties, Richard Bazyn, John
                         Glascock, Vicky Garrison, Larry Walker, Dave Hagenbuch,
                         Kathy Reno, and Lloyd Vogel.

                         Brian R. Bare, of Whitt Law LLC, of Aurora, for
                         appellee Midland Community School District No. 7.

                         No brief filed for other appellee.




                                         13